Walker, J.
This was a suit on an open account. The plaintiff also sought a settlement of partnership accounts. The books and papers were referred to an auditor, who stated an account between the parties, showing a balance in favor of the plaintiff of something over $2000. Exceptions were filed to the report, and the plaintiff denied the exceptions, and moved for judgment on the report. A jury was called, but it does not appear that they rendered any verdict, but a judgment was entered for the defendant. Motion was made for a new trial and overruled. The plaintiff excepted to the judgment of the court.
*525We are perfectly at a loss to know why this case was not passed on by a jury, and in the present state of the record we must consider it such error as to reverse the judgment. The mere fact that there was an auditor in the case does not take away the right of trial by jury.
We cannot in this case take away the right of the plaintiff to recover on the ground that some of the tin ware manufactured or sold by the firm may have been sold to Confederate troops. We have held heretofore that property acquired or money made by dealings in Confederate money may become the subject of litigation in our courts, but at the same time we have held that where the dealings of a co-partnership were conducted in Confederate money the losses and profits in such money were not the legitimate subjects of legal controversy.
This case is reversed and remanded.
Reversed and remanded.